PER CURIAM.
The convictions under review are affirmed upon the holdings that the evidence was entirely sufficient to support the finding of guilt and that the alleged restriction on cross-examination constituted no more than harmless error beyond a reasonable doubt. Mobley v. State, 409 So.2d 1031 (Fla.1982); § 924.33, Fla.Stat. (1987).
The upward departure sentence is affirmed on the authority of Sans v. State, 528 So.2d 516 (Fla. 3d DCA 1988), which approved a guidelines deviation imposed upon a co-defendant for the same reasons as those asserted here. As the state concedes, however, it was improper to impose consecutive three year minimum mandatory provisions pursuant to section 775.-*504087(2), Florida Statutes (1987). Palmer v. State, 438 So.2d 1 (Fla.1983). Hence, upon remand, the two three-year mandatory sentences shall be made concurrent.
AFFIRMED AS MODIFIED.